 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDbarges,boatswains, guards, professional employees, andsupervisors as definedin the Act.(3) All unlicensedpersonnelon board allvessels ownedand/or operated by Employer Inland, excluding licensedofficers,stewards,boatswains,guards,professional em-ployees,and supervisors as definedin the Act.[Text of Order amending Direction of Elections'and SecondDirection of Election omitted from publication.]By direction of the Board:Ogden W.Fields,Associate Executive Secretary.2 The amendments made with respect to Employer Inland are for record purposes onlysince an election has been conducted among the employees of Employer Inland and a cer-tification of representatives issued by the Regional Director on November 19, 1952.THE EMERSON ELECTRIC MANUFACTURING COMPANYandINTERNATIONAL BROTHERHOOD OF ELECTRICALWORKERS, LOCAL NO. 1, AFL, Petitioner.Case No. 14-RC-1969.May 27, 1953SUPPLEMENTALDECISIONAND CERTIFICATIONOF REPRESENTATIVESOn March 13, 1953,pursuant to a Decision and Direction ofElection dated February 19, 1953,but not reported in printedvolumes of Board decisions, an election by secret ballot wasconducted under the direction and supervision of the RegionalDirector for the Fourteenth Region among the employees of theEmployer in the unit found appropriate by the Board. Followingthe election,a tally of ballots was furnished to the parties. Thetally showed that of 51 valid votes counted,27 were for thePetitioner,Z4 for the Intervenor,and none was challenged. Boththe Employer and the Intervenor filed objections to the elec-tion.On April 3 the Regional Director filed his report on objec-tions finding that the Employer's objections were untimelybecause received 7 minutes after the official close of businessat the Regional Office on March 20, the last day for filing ob-jections,but that if timely, they were in the nature of postelec-tion challenges and therefore raised no substantial issue. TheIntervenor's objections he found untimely because not receiveduntilMarch 23, 1953.Both the Employer and the Intervenorduly filed exceptions to this report with the Board.After dueconsideration,the Board issued its Order of April 22 directing105 NLRB No. 42. THE EMERSON ELECTRIC MANUFACTURING COMPANY27theRegional Director to prepare a supplemental report onobjections with reference to the Intervenor's contention that itsobjections were timely filed because it had been advised by thethen Acting Regional Director that they would be acceptable ifpostmarked on March 20, 1953,including an investigation andrecommendations on the merits of the Intervenor's objectionsif such advice had been given.On May 8,1953, the Regional Director filedhis supplementalreport on objections finding that no such advice had been giventhe Intervenor.No exceptions having been filed to the supple-mental report,the Board hereby adopts the Regional Director'srecommendation that the Intervenor's objections be overruledbecause untimely filed.As to the Employer's objections,we do not adopt the RegionalDirector'sfinding that they were untimely inasmuch as theRegional Office was actually still open for business when theywere presented at 4:37 p.m. on March 20,1953.Apparentlythe attorney for the Petitioner was at the very time in theRegionalOfficediscussing the case with one of the fieldexaminers.In our opinion Section 102.83 of the Board'sRulesand Regulations concerning timely filing has been satisfied.We do,however,adopt the Regional Director's finding con-cerning the postelection nature of the 3 challenges which formthe basis of the Employer's objections.The Employer's per-sonnelmanager,after the polls were closed,waived itschallenge to the supervisory character of 3 employees,and theBoard agent conducting the election thereupon opened the 3ballots and commingledthem with those of other employeesbefore counting them. The Employer alleges that the waiverwas under protest,without offering proof to that effect. Toallow the Employer to reverse its position concerning theseballots after the count has beencompleted--asitattempts to dothrough the medium of its objections--would violate the Board'sconsistent policy declining to permit postelection challenges.See Halliburton Portland Cement Company,92 NLRB 1552.Accordingly,we find no merit in the Employer's objections andthey are hereby overruled.As the tally of ballots shows that the Petitioner has receivedamajority of the valid votes cast,we shall certify it as thebargaining representative of the employees in the unit heretoforefound appropriate.[The Board certified International Brotherhood of ElectricalWorkers,Local No. 1, AFL,as the designated collective-bar-gaining representatives of employees of The Emerson ElectricManufacturing Company in the unit found to be appropriate.],Chairman Herzog and Member Peterson took no part in theconsideration of the above Decision and Certification of Repre-sentatives.